Case 3:19-cr-00813-FLW Document1 Filed 11/14/19 Page 1 of 2 PagelD: 1

2018R00662/MFN vEIVE
NOV 1 & 2019
UNITED STATES DISTRICT COURT WILLIAM? WALSH GLERY
DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA - Hon. Freda L. Wo WPson
Vv. : Criminal No. 19- %/2-| (ELw )
DARYL UNDERWOOD - 18U.S.C.§4

INFORMATION

 

The defendant having waived in open court prosecution by indictment, the

United States Attorney for the District of New Jersey charges:

From in or about December 2018 through at least on or about February

5, 2019, in the District of New Jersey, and elsewhere, the defendant,

DARYL UNDERWOOD,

having knowledge of the actual commission of a felony cognizable by a court of

the United States, that is, witness tampering, contrary to Title 18, United States

Code, Section 1512(b)(2)(A), did knowingly conceal and did not as soon as

possible make known the same to a judge or other person in civil and military

authority under the United States.

In violation of Title 18, United States Code, Section 4.

rare gual

CRAIG CARPENIO
UNITED STATES ATTORNEY
Case 3:19-cr-00813-FLW Document1 Filed 11/14/19 Page 2 of 2 PagelD: 2

 

6ZL6-SP9-EL6
SAFNYOLLY “S' INVLSISSY

AGNAVGY SVAOHL
OIMIN NVANCIGH MAHLLVY

 

 

AUSMIL MAN “MAVMAN

AHNAOLLY SALVIS' CHLINA
OLINDdUVD DIVAD

 

bS§‘O'S'n 8T

aod NOILVNAOANI

 

GOOMAUAGNN TAAVG

"A

VOIaaNV fO SAaLV.LS GHLINO

 

 

Aesior MON JO }O1I}SIG
JINOD IIIsSIG S9}41g peu

 

 

“6T -WHeIWNN ASVO
